DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 4 May 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 7, 18, and 20, they are acknowledged and made of record.
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the filed replacement drawings and amendments to the specification, the filed replacement drawings and amended language has overcome the objections to the drawings of the previous Office action, and the respective objections have been withdrawn.
In response to the amendments to the claims, specifically addressing the objection to claim 3 of the previous Office action, the amended language has overcome the respective objection, and the objection has been withdrawn.
In response to the cancellation of claim 20, the treatment of claim 20 under 35 U.S.C. § 112(f) / (pre-AIA ), sixth paragraph, of the previous Office action has been obviated and rendered moot.
Amendments to the independent claims 1 and 17 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 21-23, they are acknowledged and made of record.
Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s remarks on p. 11 of Applicant’s reply, that the amended limitation of “comparing, on a region-by-region basis, regions of the first 3D building model against regions of the previously stored version of the first 3D building model” is distinguished from the teachings of Pavlidis, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Pavlidis is relied upon to teach a method for updating a three-dimensional building model, where pixels of collected images, received for maintaining a real-time representation of the 3D textures of a 3D building model and registered in 3D space, are correlated to pixels of retrieved stored images associated with a stored 3D building model (see Pavlidis [0053]-[0054]), and that detection of changes in façades of building models includes specific regions (see Pavlidis [0069]). Pavlidis further teaches that for each region of the correlated stored image, associated with a 3D building model, is matched against each region in the collected region (see Pavlidis [0049]-[0050]). 
As Pavlidis describes that the collected images for maintaining a real-time representation of a 3D building model are registered in 3D space, the registered collected images correspond to a first 3D building model. The correlated stored image, which is associated with a 3D building model, corresponds to a previously stored version of the first 3D building model. Furthermore, Pavlidis’s teachings of 

In response to Applicant’s arguments on p. 11-12 of Applicant’s reply, that the teachings of Pavlidis does not provide for the amended subject matter that regions of the received building imagery are compared on a region-by-region basis against regions of 3D building models to identify changes between the received building imager and a 3D building model, the Examiner respectfully disagrees. 
Examiner note the arguments are similar to the arguments presented for claim 1 above and refers to the above related comments to the further suggested teachings of Pavlidis providing for the broadest reasonable interpretation of the amended subject matter. 

Applicant’s remaining arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0369595), herein Pavlidis.
Regarding claim 1, Pavlidis discloses a method of updating three-dimensional (3D) building models, the method comprising: 
receiving building imagery, the building imagery including one or more images of at least a first building (see Pavlidis [0053], where collected images are received for maintaining a real-time representation of the 3D textures of a 3D building model; see also Pavlidis [0069]-[0070], where photos of new facades for building models are analyzed to detect and highlight changes); 
building a first 3D building model based on the building imagery (see Pavlidis [0019], [0053], and [0069], where collected images are registered with a 3D model of the building, where registered collected images to a 3D model suggests the broadest reasonable interpretation of building a first 3D building model); 
retrieving, from computer storage, a previously stored version of the first 3D building model (see Pavlidis [0053] and [0069], where previous versions of facades of a building model, stored in a database, are used to detect changes); 
comparing, on a region-by-region basis, regions of the first 3D building model against regions of the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where pixels of collected images registered in 3D space are correlated to pixels of retrieved stored images associated with stored 3D building models, and that detecting changes in the building models may be performed for specific regions of the facades of the building models; see also Pavlidis [0049]-[0050], where for each region of the correlated stored image, associated with a 3D building model, is matched against each region in the collected region); and 
cataloging in computer storage, based on the comparing, changes between the first 3D building model and the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054], where the system updates the 3D textures of the 3D building model with a new façade if the selected image was different than the current building image); and 
displaying the changes between the first 3D building model and the previously stored version of the first 3D building model (see Pavlidis [0069], where the highlight module coordinates with a render module to highlight the region of the façade that has changed; see Pavlidis [0063], where the render module generates the 3D map by rendering building models for displaying on a viewer station; and see Pavlidis [0064], where the viewer station displays representations of physical buildings).
Although Pavlidis does not explicitly disclose all features within the same embodiment, Pavlidis further suggests features of the disclosed embodiments are not necessarily separate or alternative embodiments and may be references to the same embodiment as one of ordinary skill in the art can appreciate that many modifications and variations are possible (see Pavlidis [0090]-[0091]). Thus, one of ordinary skill in the art, in view of the suggested disclosed features of the embodiments of Pavlidis, would have led one of ordinary skill in the art to combine the disclosed features and arrive at the claimed invention. This modification is rationalized as some teaching, suggestions, or motivation in the prior art that would have led one of ordinary skill to modify or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Pavlidis provides the suggested teaching that the features of the various disclosed embodiments may reference to the same embodiment, one of ordinary skill in the art would have reasonable expectation of success of combining the disclosed features in the same embodiment for performing the real-time updating of 3D building models.

(see Pavlidis [0069]-[0070], where detecting changes in the building models are highlighted, such that as new façade for a building model is uploaded, regions in the new mapped photos that are different from the previous versions of the stored façade are highlighted).

Regarding claim 5, please see the above rejection of claim 1. Pavlidis discloses the method of claim 1 further comprising comparing partial model data of the first 3D building model against partial model data of a plurality of previously stored 3D building models to detect the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models).

Regarding claim 8, please see the above rejection of claim 1. Pavlidis discloses the method of claim 1 further comprising determining if specific features are present or missing in one or more of the regions of the first 3D building model (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).

Regarding claim 9, please see the above rejection of claim 8. Pavlidis discloses the method of claim 8, wherein the specific features comprise any of decorative features, safety related features, architectural code features, standard features or optional features (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).

Claims 2-3, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Ibrahim et al. (“Towards automated progress assessment of workpackage components in construction projects using computer vision”), herein Ibrahim.
Regarding claim 2, please see the above rejection of claim 1. Pavlidis does not explicitly disclose the method of claim 1 further comprising determining if the changes between the first 3D building model and the previously stored version of the first 3D building model reaches a threshold for updating the previously stored version of the first 3D building model.
Ibrahim teaches in a related and pertinent method for assessing progress in construction projects using computer vision (see Ibrahim Abstract), where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ibrahim using a threshold upon differentiation of successive frames of a construction project to detect significant construction events of a component to measure the progress of the construction project to the teachings of Pavlidis, such that a threshold is applied to detected changes between the registered collected images corresponding to a first 3d building model with the images of previous versions of a stored building model to detect significant changes. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model. Ibrahim teaches a known technique where a threshold is used detect significant changes between successive image frames of a construction 

Regarding claim 3, please see the above rejection of claim 2. Pavlidis and Ibrahim disclose the method of claim 2, wherein the threshold includes any of: one or more regions with changes or one region with one or more changes (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101, where the threshold is applied to particular regions of interest determined for each component of the construction project to detect significant changes).

Regarding claim 17, Pavlidis and Ibrahim disclose a method of updating three-dimensional (3D) building models, the method comprising:  
receiving building imagery, the building imagery including one or more images of at least a first building at the known location (see Pavlidis [0053], where collected images are received for maintaining a real-time representation of the 3D textures of a 3D building model; see also Pavlidis [0069]-[0070], where photos of new facades for building models are analyzed to detect and highlight changes); 
retrieving, from computer storage, a previously stored 3D building model of a building at the known location (see Pavlidis [0053] and [0069], where previous versions of facades of a corresponding building model, stored in a database, are used to detect changes); 
(see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models; see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101, where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events); and 
based on reaching the threshold, updating the previously stored 3D building model (see Pavlidis [0053]-[0054], where the system updates the 3D textures of the 3D building model with a new façade if the selected image was different than the current building image).
Please see the above rejection of claim 2, as the rationale to combine the teachings of Pavlidis and Ibrahim are similar, mutatis mutandis.

Regarding claim 19, please see the above rejection of claim 17. Pavlidis and Ibrahim method of claim 17, wherein the previously stored 3D building model is textured (see Pavlidis [0049], where regions of the collected images are processed to identify descriptors, including shapes, motion, and texture, and that the database includes a repository of stored image that have already been processed and associated with a 3D building model, suggesting that the stored images associated with a 3D building model includes texture descriptors).

Regarding claim 23, please see the above rejection of claim 17. Pavlidis and Ibrahim disclose the method of claim 17, wherein the previously stored 3D building model is based on one or more second (see Pavlidis [0049], where the database includes a repository of stored images that have already been processed and associated with a 3D building model).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Golparvar-Fard et al. (US 2013/0155058), herein Golparvar-Fard.
Regarding claim 11, please see the above rejection of claim 1. Pavlidis disclose the method of claim 1 further comprises dimensioning the first 3D building model (see Pavlidis [0053], where the collected images are registered in 3D space using geospatial data and camera solutions; see also Pavlidis [0045]), including one or more architectural features (see Pavlidis [0042]-[0044], where features  and elements are identified in the collected images, such as doors, windows, signs, and other architectural features).
Pavlidis does not explicitly disclose scaling the first 3D building model. 
Golparvar-Fard teaches in a related and pertinent method for monitoring construction progress (see Golparvar-Fard Abstract), where an as-built and as-planned building models are aligned, which includes determining a scaling, translation, and rotation transformation between the two models (see Golparvar-Fard [0065]-[0070]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Golparvar-Fard of aligning an as-built and as-planned model by determining a corresponding scaling, translation, and rotation transformation between the two models to the teachings of Pavlidis, such that the registered collected images are aligned through a scaling, translation, and rotation transformation to detect changes with the previous version of the stored building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Haglund et al. (US 2015/0243047), herein Haglund.
Regarding claim 6, please see the above rejection of claim 5. Pavlidis does not explicitly disclose the method of claim 5, wherein the partial model data includes at least line segments of the 3D building models.
Haglund discloses in a related and pertinent method for identifying a difference between a first 3D model of an environment and second 3D model of the environment which comprise a plurality of point or parts which comprise of geometrical information and texture information (see Haglund Abstract), where the first and second 3D model are formed by 2D images (see Haglund [0075]), the models are matched such that corresponding points or parts of the first and second 3D model are matched based on geometrical information and/or texture information, and the matched points or parts are compared to determine a difference value based on the geometrical information and texture information of the first and second model (see Haglund [0086]-[0090]), and the geometrical information  (see Haglund [0098]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Haglund’s teachings of using geometrical information to determine the differences between two models, which geometrical information includes edges, to the teachings of Pavlidis such that changes between the registered collected images and the previous versions of the stored 3d building model includes determining changes in geometrical information such as edges. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model. Haglund teaches a known technique for determining differences between two 3d models, which may be formed from 2d images, based on geometrical information of the 3d models, including edges. One of ordinary skill in the art would have recognized that by applying Haglund’s technique of detecting differences between two 3d models based on geometrical information of the 3d models including edges to Pavlidis’s teachings would predictably yield forming geometrical information from the collected images of the building, including edges, and detecting changes between the collected images with the previous versions of the 3d building model based on the geometrical information. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 9 above, and further in view of Plotcher et al. (US 2011/0270584), herein Plotcher.
Regarding claim 10, please see the above rejection of claim 9. Pavlidis does not explicitly disclose the method of claim 9, wherein the safety related features include any of: smoke alarms, fireplaces, swimming pools, diving boards, or stairs.
(see Plotcher Abstract), where locations of various interior building structures such as stairways and smoke and heat detectors may be located and drawn on a 3d graphic of the building (see Plotcher [0014]-[0019]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plotcher, where various interior building structures include stairways and smoke and heat detectors to the teachings of Pavlidis, such that stairways and smoke and heat detectors are included as features and elements that may be identified in the collected images. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results.  In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where features and elements, such as doors, windows, signs, and other architectural features, are identified in the collected images. Plotcher teaches in an approach for developing information about a building, the known technique of drawing various located interior building structures such as stairways and smoke and heat detectors on a 3d graphic of the building. One of ordinary skill in the art would have recognized that by applying Plotcher’s technique of drawing various located interior building structures such as stairways and smoke and heat detectors on a 3d graphic of the building to Pavlidis’s teachings would have predictably yielded including various interior building structures such as stairways and smoke and heat detectors as features and elements that may be identified in the collected images.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Golparvar-Fard as applied to claim 11 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 12, please see the above rejection of claim 11. Pavlidis and Golparvar-Fard do not explicitly disclose the method of claim 11 further comprising determining from the scaled and dimensioned first 3D building model any of: square footage, living areas, or replacement material costs.
(see Sharp Abstract), where objects are measured and placed in the virtual model of the surveyed site and allow for real-time changes such as size, orientation, scale, position (see Sharp [0045]-[0047]), where an area attribute for area of materials is collected determine the costs associated with the materials (see Sharp [0064]-[0066]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of measuring objects of a surveyed site are associated with area attributes and allow for changes in size, orientation, scale, and position, to the teachings of Pavlidis and Golparvar-Fard, such that area measurements are performed upon features and elements of the 3D building model, to associate costs of materials corresponding to the measured area of the features and elements of the 3D building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Golparvar-Fard teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected image with corresponding previous versions of a stored building model, which include features and elements, such as doors, windows, signs, and other architectural features, where the registered collected image is aligned with previous versions of the stored building model through determined scaling, translation, and rotational transformations. Sharp teaches a known technique where objects of a surveyed site are associated with area attributes and allow for changes in size, orientation, scale, and position, and an area attribute for area of materials is collected determine the costs associated with the materials. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of measuring the area of objects in the surveyed site to Pavlidis and Golparvar-Fard’s teachings would have predictably yielded determining area measurements of the features and elements of the 3d building model to determine the costs associated with the materials of the 3d building model features and elements. 
Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 13, please see the above rejection of claim 1. Pavlidis does not explicitly disclose the method of claim 1, wherein the first 3D building model includes adjacent objects to the first building.
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where the virtual 3d model includes objects within the area to be surveyed and includes objects with attributes to be defined, including trees, roads, and telephone poles (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of including objects within the area of a surveyed site to the virtual 3d model to the teachings of Pavlidis, such that collected images and the stored 3d building model includes other objects within the area of the 3d building model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected image with corresponding previous versions of a stored building model, which include features and elements, such as doors, windows, signs, and other architectural features. Sharp teaches a known technique where objects within the area of a surveyed site are included in the virtual 3d model. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of including object within the area of a surveyed site to Pavlidis’s teachings would have predictably yielded including objects within the area the 3d building model, such as trees roads, and telephone poles, and lead to a more complete representation of the 3d building model. 

(see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D, where the virtual 3d model includes objects within the area to be surveyed and includes objects with attributes to be defined, including trees, roads, and telephone poles).

Regarding claim 21, please see the above rejection of claim 1. Pavlidis does not explicitly disclose the method of claim 1, further comprising: 
determining a second building based on the comparing,
wherein the building imagery further includes one or more images of the second building, and 
wherein the changes between the first 3D building model and the previously stored version of the first 3D building model include the second building.
Pavlidis does however teach the 3D map system assimilates collected images into a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map (see Pavlidis [0021]); and that the highlight module can analyze the new mapped photos to highlight the regions in those photos that are different from the previous versions of stored facades and that the highlight module is used in a variety of applications, including inspection of whether a building has been knocked down (see Pavlidis [0069]-[0070]).
Sharp teaches in a related and pertinent real time 3d survey site modeler (see Sharp Abstract), where the virtual 3d model includes objects within the area to be surveyed and includes objects, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include bridges, dams, buildings, etc. (see Sharp [0031]; see also Sharp [0046], where imagery of the object may be a photograph or video of the object), and objects with attributes to be defined, including (see Sharp [0032]-[0037], [0039], Fig. 2, and Fig. 3B-3D), furthermore, the virtual 3D model may be updated with additions, deletions or changes are made (see Sharp [0047]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Sharp of performing a real time 3D modeling of a survey site, which includes objects such as buildings within the area of a surveyed site, based on a captured photographs of the survey site, and that the 3D model may be updated with additions to the teachings of Pavlidis, such that other objects in the collected images including other buildings are also modeled and that the detected changes from the comparison may include the removal or addition of buildings. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where a 3D model displays the correction portions of the uploaded image as facades of the buildings, suggesting multiple buildings represented in the 3D map, where changes are detected and highlighted between registered collected image with corresponding previous versions of a stored building model, which may be used in a variety of applications, including inspection of whether a building has been knocked down. Sharp teaches a known technique where objects within the area of a surveyed site are included in the virtual 3d model, where photos of an object are utilized to make a 3D model of the object, and structure objects are suggested to include buildings, and that the virtual 3D model may be updated with additions, deletions or changes are made. One of ordinary skill in the art would have recognized that by applying Sharp’s technique of including objects, such as buildings, within the area of a surveyed site and updating the virtual 3D model with additions, deletions or changes are made to Pavlidis’s teachings would have predictably yielded including other building objects within the area the 3d building model, and that the detected changes from the comparison may include the . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Plummer et al. (US 2014/0324405), herein Plummer.
Regarding claim 15, please see the above rejection of claim 1. Pavlidis does not explicitly disclose the method of claim 1 further comprising cataloging changes in one or more of the regions of the first 3D building model for input to an insurance processing claims or underwriting program.
Plummer teaches in a related and pertinent damage assessment module (see Plummer Abstract), where the damage assessment module estimates the location and extent of damage to a roof based on a generated point cloud scan of a roof compared with a model of an undamaged roof (see Plummer [0030]-[0033]) and generates a report on the roof damage and the report may be used to determine the financial cost of the damage and /or determine whether the roof should be replaced or repaired (see Plummer [0014]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plummer of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replace or repaired to the teachings of Pavlidis such that the detected changes between the collected images and the previously stored 3d building models is used to access the damage to the imaged building and access the financial cost of the damage and whether the damaged features and elements should be replaced or repaired. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis as applied to claim 1 above, and further in view of Plummer et al. (US 2014/0324405), herein Plummer, and Ibrahim et al. (“Towards automated progress assessment of workpackage components in construction projects using computer vision”), herein Ibrahim.
Regarding claim 16, please see the above rejection of claim 1. Pavlidis does not explicitly disclose the method of claim 1 further comprising determining changes between the first 3D building model and the previously stored version of the first 3D building model (see Pavlidis [0053]-[0054] and [0069], where detecting changes in the building models may be performed for specific regions of the facades of the building models, such that as new façade for a building model is uploaded, regions that are different from previous versions are highlighted).
Pavlidis does not explicitly disclose that the changes are determined for rebuilding one or more elements of the first building.
Plummer teaches in a related and pertinent damage assessment module (see Plummer Abstract), where the damage assessment module estimates the location and extent of damage to a roof (see Plummer [0030]-[0033]) and generates a report on the roof damage and the report may be used to determine the financial cost of the damage and /or determine whether the roof should be replaced or repaired (see Plummer [0014]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Plummer of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replace or repaired to the teachings of Pavlidis such that the detected changes between the collected images and the previously stored 3d building models is used to access the damage to the imaged building and access the financial cost of the damage and whether the damaged features and elements should be replaced or repaired. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis teaches a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model. Plummer teaches a known technique of comparing a scan of a roof with an undamaged roof model to estimate the location and extent of damage to a roof and generate a report to access the financial cost of the damage and whether the roof should be replaced or repaired. One of ordinary skill in the art would have recognized that by applying Plummer’s technique of comparing a scan of a roof with an undamaged roof model to estimate roof damage to determine whether the roof should be replaced or repaired to Pavlidis’s teachings would have predictably yielded using the detected changes between the collected images and the previously stored 3d building models to assess damage to the imaged building and assess the financial cost of the damage and whether the damaged features and elements should be replaced or repaired.

Ibrahim teaches in a related and pertinent method for assessing progress in construction projects using computer vision (see Ibrahim Abstract), where changes detected between successive frames of a building being constructed are calculated, a mean change in particular regions of interest are determined, and a threshold is used to detect event peaks corresponding to detection of construction events (see Ibrahim Fig. 8, sect. 6 Automated Visual Assessment, p. 101). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Ibrahim using a threshold upon differentiation of successive frames of a construction project to detect significant construction events of a component to measure the progress of the construction project to the teachings of Pavlidis and Plummer, such that a threshold is used to  detect significant changes between the registered collected images corresponding to a first 3d building model with the images of previous versions of a stored building model for identifying significant outlier points for assessing damage to the imaged building. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Pavlidis and Plummer teach a base method for updating a three-dimensional building model, where changes are detected and highlighted between registered collected images with corresponding previous versions of a stored building model for identifying damaged areas to the imaged building. Ibrahim teaches a known technique where a threshold is used detect significant changes between successive image frames of a construction project to measure the progress of the construction project. One of ordinary skill in the art would have recognized that by applying Ibrahim’s technique of using a threshold to detect significant changes to Pavlidis and Plummer’s teachings would have predictably yielded using a threshold to detect significant changes between the registered collected images of a building and previous versions of the stored building model to detect and highlight changes in the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis and Ibrahim as applied to claim 17 above, and further in view of Sharp et al. (US 2014/0125651), herein Sharp.
Regarding claim 22, see above rejection for claim 17. It is a method claim reciting similar subject matter as claim 21. Please see above claim 21 for detailed claim analysis as the limitations of claim 22 are similarly rejected.
Please see the above rejection for claim 21, as the rationale to combine the teachings of Sharp with the teachings of Pavlidis and Ibrahim are similar, mutatis mutandis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661